DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
As discussed in the previous action, Simper teaches in Figure 1 a gate protection circuit comprising a resistor (100, 102, 104) and fuse (32, 34, and 36) arranged at each gate of the switching elements (20, 22, and 24).  While Simper does not specifically teach that the resistor (100, 102, and 104) is in direct contact with the gate of its respective switching element or that the fuses are connected together, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swap the location of the fuse (32, 34, 36) with the resistor (100, 102, 104) in series as a matter of design choice since it is common knowledge in the art that swapping the order of said series arranged components would not change the operating function of the gate protection circuit and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  With such a modification, the resistors (100, 102, and 104) would be in direct contact with the 
The previous rejection has been modified to address the amendments made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simper et al (8,390,972) in view of Tsurumi (5,763,962).
In re Claim 1, Simper teaches a solid state power controller for delivering power to a load (14) as seen in Figure 1, comprising: 
a set of sections, wherein each section includes at least one power switching block and wherein each power switching block includes a set of power switching elements (Simper teaches that additional switches and fuses may 
and each section includes a plurality of gate circuits (32 and 100, 34 and 102, 36 and 104), each gate circuit disposed at a gate of a corresponding power switching element, the gate circuit includes a fuse (32, 34, 36) and a resistor (100, 102, 104) in series;
protection circuitry (26, 28, and 30) in each section, wherein the protection circuitry is configured to prevent a fault occurring in one power switching block from propagating to the other sections, to other power switching blocks, or to the load (col 2 lines 23-36), wherein the protection circuit includes the plurality of gate circuits (col 2 lines 37-48).
Simper does not teach that the resistor of the gate circuit is connected directly to the gate, that the fuses are connected together, or that each gate circuit comprises a gate to source resistor.
While Simper does not specifically teach that each resistor (100, 102, and 104) is in direct contact with the gate of its respective switching element or that the fuses (32, 34, and 36) are connected together, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swap the series location of the fuse (32, 34, 36) with the resistor (100, 102, 104) as a matter of design choice since it is common knowledge in the art that swapping the order of said series arranged components would not change the operating function of the gate protection circuit and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Furthermore, Tsurumi teaches that including a resistor 8 between the gate and source of a switching element 5 as seen in Figure 1 would provide stabilization of the voltage applied at the gate of said switching element (col 3 lines 60-65 col 4 lines 35-41).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a resistor between the gate and source of each switching element of Simper since Tsurumi teaches that doing so would provide stabilization of the voltage applied at the gate of each switching element.
In re Claim 2, Simper teaches the fault can be a short circuit from input 24a to output 24b (col 2 lines 26-32).
In re Claim 3, Simper teaches that the fuses 26-30 blow in response to a fault when a threshold is reached (col 2 lines 30-36).
In re Claim 4, Simper teaches that current flows from the input voltage 12 to the load 14 via the power switching blocks (26-30) as seen in Figure 1 (col 1 lines 58-65).
In re Claim 7, Simper teaches that the power switching elements 20-24 are MOSFETs or IGBTs (col 2 lines 15-22).
In re Claim 8, Simper teaches a solid state power controller for delivering power to a load (14) as seen in Figure 1, comprising: 
sets of power switching elements (Simper teaches power switching elements 20, 22, and 24.  Simper also teaches that additional switches and fuses may be connected in parallel to the switches 20-24 (col 2 lines 1-8).  As such, it is reasonable to consider two out of the totality of switches as a set.  For example, switch 20 and 22 may be considered a first set, switch 24 and additional parallel switch (not shown) may be considered a second set, additional switch (not shown) and additional switch (not shown) may be considered a third set, etc.); 

wherein the first protection circuit is configured to isolate a first fault occurring on a power line of a first set of power switching elements from reaching a second set of power switching elements (e.g., a fault in switch 20 of a first set can be prevented from affecting the switch 24 of a second set due to the operation of fuse 26 or 32 as described in col 2 lines 23-48); 
and wherein the second protection circuit is configured to isolate a second fault occurring in the second set of power switching elements from reaching the first set of power switching elements and a third set of power switching elements (e.g., a fault in switch 24 of the second set that causes fuse 30 or 36 to blow would isolate the second set from the first and third set as discussed in col 2 lines 23-48).
Simper does not teach that the resistor of the gate circuit is connected directly to the gate, that the fuses are connected together, or that each gate circuit comprises a gate to source resistor.
While Simper does not specifically teach that each resistor (100, 102, and 104) is in direct contact with the gate of its respective switching element or that the fuses (32, 34, and 36) are connected together, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swap the series location of the fuse (32, 34, 36) with the resistor (100, 102, 104) as a matter of design choice since it is common knowledge in the art that swapping the order of said series arranged components would not change the operating function of the gate protection circuit and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Furthermore, Tsurumi teaches that including a resistor 8 between the gate and source of a switching element 5 as seen in Figure 1 would provide stabilization of the voltage applied at the gate of said switching element (col 3 lines 60-65 col 4 lines 35-41).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a resistor between the gate and source of each switching element of Simper since Tsurumi teaches that doing 
In re claim 9, as discussed above, a fault in one of switches of the third set (not shown) would cause either of its associated gate fuse (not shown) or series fuse (not shown) to blow, which would isolate the fault and prevent it from reaching the first and second set as discussed in col 2 lines 23-48).
In re Claim 10, Simper teaches that the faults resulting in current exceeding a threshold occur as a result of a short circuit (col 2 lines 30-32 and 37-38).
In re Claim 11, Simper teaches the faults are determined based on the current exceeding a threshold (col 2 lines 30-35, 39-42, and 55-58).
In re Claim 12, Simper teaches that current flows from the input voltage 12 to the load 14 via the power switching blocks (26-30) as seen in Figure 1 (col 1 lines 58-65).
In re Claim 13, Simper teaches that the power switching elements 20-24 are MOSFETs or IGBTs (col 2 lines 15-22).
In re Claim 14, Simper teaches a solid state power controller for delivering power to a load (14) as seen in Figure 1, comprising: 
a power switching block including a set of power switching elements (Simper teaches power switching elements 20, 22, and 24.  Simper also teaches that additional switches and fuses may be connected in parallel to 
 protection circuitry (32 and 100, 34 and 102, 36 and 104) comprising a gate circuit disposed at each gate of each power switching element, the gate circuit includes a fuse (32, 34, 36) and resistor (100, 102, 104) in series and configured to prevent a fault occurring in a power switching element of the set of power switching elements from propagating to other power switching elements of the set of power switching elements (col 2 lines 23-48).
Simper does not teach that the resistor of the gate circuit is connected directly to the gate, that the fuses are connected together, or that each gate circuit comprises a gate to source resistor.
While Simper does not specifically teach that each resistor (100, 102, and 104) is in direct contact with the gate of its respective switching element or that the fuses (32, 34, and 36) are connected together, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swap the series location of the fuse (32, 34, 36) with the resistor (100, 102, 104) as a matter of design choice since it is common knowledge in the art that In re Japikse, 86 USPQ 70.
Furthermore, Tsurumi teaches that including a resistor 8 between the gate and source of a switching element 5 as seen in Figure 1 would provide stabilization of the voltage applied at the gate of said switching element (col 3 lines 60-65 col 4 lines 35-41).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a resistor between the gate and source of each switching element of Simper since Tsurumi teaches that doing so would provide stabilization of the voltage applied at the gate of each switching element.
In re Claim 15, as seen in Figure 1, if a fuse (26, 28, or 30) were to blow, it would interrupt the fault current and prevent it from flowing to the load 14.
In re Claim 16, as discussed above with regard to claim 14, Simper teaches that multiple sets of switches can be included (col 2 lines 1-10).  Each set is considered a power switching block.
In re Claim 17, Simper teaches that the protection circuity is configured to prevent the fault from propagating to other power switching blocks (a fault in 
In re Claim 18, Simper teaches overvoltage protection (96) to protect the switches (col 4 line 62 - col 5 line 5).
In re Claim 19, Simper teaches a controller (16) configured to drive the power semiconductor elements (col 1 lines 64-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        2/4/21